Baetoh, O. J.
This suit was brought to restrain the collection of a city tax levied upon the property of plaintiff for the year 1897, by the local authorities of Grantsville City. The property in question consists of agricultural land and personal effects, and the plaintiff alleges that, although it is situate within the corporate limits of the city, it is not within the range of municipal benefits, and, therefore, is not subject to taxation for municipal purposes. At the trial, the court, among other things, found that the property is within the corporate limits of the city, but that the real estate, consisting of agricultural land, is beyond the range of improvements, and is not within the range of municipal benefits, and therefore held it not to be subject to taxation for municipal purposes. The essential facts in this case are almost identical with those in the case of Kimball v. Grantsville City, et al., decided at the present term of this court, and the material questions presented on this appeal are precisely the same as those presented therein. We therefore refer to our opinion in that case for a discussion pf all the questions involved in this, and, *410upon the authority of that case, this one must be reversed, with costs, and the cause remanded, with directions to the court below to set aside the decree herein, dissolve the restraining order, and enter a decree in favor of the appellants.
It is so ordered.
Miner, J., and Basein, J., concur.